Citation Nr: 1033470	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-25 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a low back 
disability.

2.  Entitlement to an initial compensable rating for a right knee 
disability.

3.  Entitlement to an initial compensable rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1997 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The RO in St. 
Petersburg, Florida, has since assumed jurisdiction and certified 
the appeal to the Board.

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence does not provide an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

The medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions.").



The examination also must take into account the records of prior 
examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 
121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).

The Veteran's most recent VA compensation examination in October 
2008 for his low back, right knee, and left knee disabilities 
essentially found no pathology attributable to these conditions 
- hence, the continuation of their 0 percent ratings.  Instead, 
his complaints of pain were determined to be the result of his 
obesity and lack of physical fitness.  His VA outpatient 
treatment records, however, show pain management with the 
narcotic-grade analgesics Tramadol and Hydrocodone.  And in 
testimony during his recent May 2010 videoconference hearing 
before the Board, he described a litany of symptoms that he 
believes are caused by these disabilities and the various 
modalities of treatment that have been tried.  Concerning his low 
back disability, he said the extent of his pain from muscle spasm 
all but forced him to stop the range-of-motion testing that was 
conducted during that most recent VA compensation examination, 
that he uses a transcutaneous electrical nerve stimulation (TENS) 
unit about 2-3 times per week, and that he has taken about 4-5 
days of leave from work in the last year.  He denied experiencing 
any incapacitating episodes or receiving any epidural injections, 
and he said this disability has no significant affect on his day-
to-day activity.  Regarding his bilateral (i.e., right and left) 
knee disability, aside from his pain, he said the results of two 
magnetic resonance imagings (MRIs) suggest he has arthritis, and 
that he also has locking, crepitus, limitation of motion, and 
instability in his right knee especially.  As proof of this, he 
said he has a brace for this knee, and that surgery has been 
recommended for plica and patellofemoral pain syndrome (PFPS), 
i.e., the chondromalacia.  He also said that, because of the 
affect of his pain medication, the VA examiner got a false sense 
of the true range of motion in his knees since it is not really 
as much as was indicated in the report of that evaluation.



In other testimony during his recent hearing, the Veteran said 
that, although he drives a truck for his job as a fire fighter, 
prolonged sitting or standing is especially problematic, and that 
he also routinely has to climb ladders, pull hoses, and do other 
things of these sorts that present problems as well because of 
his bilateral knee disability.

The October 2008 VA compensation examiner attempted to 
distinguish or parse out the extent of impairment that is a 
residual of the service-connected lumbar strain from that caused 
by a bulging L5-S1 disc.  If, however, it is not possible to 
separate the effects of the service-connected condition from the 
nonservice-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on this issue be resolved in the Veteran's 
favor, and that the signs and symptoms in question be attributed 
to the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

The October 2008 VA compensation examiner also attempted to 
determine the extent of symptoms and resultant impairment 
attributable to the Veteran's right knee medial meniscus tear 
from the service-connected chondromalcia patella.  So the same 
situation applies, if there is insufficient evidence to make this 
distinction.

So another VA examination is needed to reassess the severity of 
these disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity of 
his low back, right knee, and left knee 
disabilities.  To facilitate making these 
determinations, the claims file, 
including a complete copy of this remand, 
must be made available to the examiner 
for review of the pertinent medical and 
other history.  The Veteran is hereby 
advised that failure to report for this 
examination, without good cause, may have 
adverse consequences on these pending 
claims.

Regarding these disabilities, the 
examiner should measure range of motion 
and, if limited to some point less than 
normal, determine whether the Veteran 
also will have additional limitation of 
motion, even above and beyond this, due 
to pain, weakness, excess/premature 
fatigability, or incoordination, 
including during prolonged activity of 
any sort (standing, walking, sitting, 
etc.), or such as when ascending or 
descending stairs, or when his symptoms 
are most problematic ("flare ups").



The examiner should also, if possible, 
determine the extent of symptoms 
attributable to service-connected 
disability (low back strain and 
chondromalacia of the patellae) versus 
other conditions (bulging L5-S1 disc and 
right knee medial meniscus tear).  And if 
it is not possible or feasible to make 
this distinction, then the examiner must 
expressly indicate this and presume all 
symptoms are attributable to the service-
connected disabilities.

Further regarding the bilateral knee 
disability, in particular, the examiner 
should clarify whether the Veteran has 
arthritis in his knees and, if he does, 
whether it, too, is associated with or 
part and parcel of the service-connected 
disability.

As well, there needs to be some 
indication of whether there is 
instability of the knees, and whether it 
also is associated with or part and 
parcel of the service-connected 
disability.

2.	Then readjudicate the claims in light of 
the additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


